Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter

Claims 46-57 and 59-63 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Yu et al (US 2004/0043053), Jacob (US 3,966,884), Kozawa et al (“Preparation of -CaSiO3 powder by water vapor assisted solid state reaction”) and Zhang et al (“Large Scale Preparation of of -CaSiO3 Nanostructures by solid-state reaction in NaCl-H2O system at lower temperature”. Yu et al teaches forming -wollastonite (CaSiO3) ([0004]). Jacob et al teaches forming wollstonite, CaSiO3, from CaCO3 and SiO2 and NaCl at 1000 to 1100°C (abstract; col 3, ln 1-67). Kozawa et al teaches forming -CaSiO3 by reacting CaSiO3 and SiO2 and water vapor at 500-850°C (pg 103-104). Zhang et al forming -CaSiO3 by reacting CaSiO3 and SiO2, NaCl and  water vapor at 500-850°C for 2 hours (pg 2264-65). The prior art does not teach, suggest or provide any rationale for the combination of process limitation for an amount of water added to the reaction vessel is sufficient to obtain a partial pressure of water between 700 and 900 psi when the reaction vessel is sealed and heated to a reaction temperature between 350 and 450 C; and heating the reaction vessel between 350 and 450 C; wherein the amount of NaCl and the degree of uniformity and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714